Title: To James Madison from Josef Yznardy, 29 May 1809
From: Yznardy, Josef
To: Madison, James


        
          Sir.
          Rota May 29th. 1809
        
        By a letter of 1st April from Mr. Smith Secretary of State I have observed with much regret that your Excellency has not thought proper to aprove the agreement which I made with Mr. Hackley, authorized to do so by Mr. Erving under the Secure Supposition that it woud have merited the approbation of your Excellency, and in favor of the mutual interests of myself & Mr. Hackley; my advantage was in obtaining a consideration correspondent to my Services, & Mr Hackley’s in as much as it was not possible for him to subsist at St. Lucar being a place at which there is little to do, as I manifested to Mr. Jefferson immediately Mr. Hackley arrived.
        Over and above these circumstances I was animated by the just desire that Mr. Hackley remaining So close to my residence at Rota, being only one hour from Cadiz, we shoud find ourselves conveniently Situated for

whatever occurrence shoud arrive, & that I might pass over to that place in case of the absence or indisposition of Mr. Hackley with whom I have discovered that my former disagreements proceeded from the influence of my rival Mr. Meade; the two united having made unjust complaints against me, & now that certain ships which have arrived at Cadiz having broken the Embargo, have been Seised by Mr. Hackley as your Excellency knows, by Mr. Erving’s advice, whose proceeding therein has appeared to me conformable to the duties of the Consulate, the Same Mr. Meade has opposed himself to this proceeding & is persecuting Mr. Hackley.
        I have answerd to Mr. Smith that the Same agreement betwen Mr. Hackley and myself not having merited your Excellency approbation, that I immediately take to my charge and responsability the Consulate leaving Mr. Hackley my Vice Consul during your Excellency’s pleasure, my nomination of that gentleman having been aknowledged & admitted by this government which knows nothing of the agreement which was made betwen us nor will it now be informed of it, Since it has not met with your Excellency’s approbation—and if your Excellency shoud not approve of what is now done, if you shall please to nominate me Consul at St. Lucar & Mr. Hackley Consul at Cadiz I shall be perfectly Satisfied.
        There is nothing more common in Europe than that two persons employed shoud change their offices, & on consulting their respective cheifs the change is approved; nor is this considered as an improper transfer or Sale of office, for in Such cases like the present they do not act under feigned pretexts, nor attempt to controul the disposal of offices: we know that this ought to depend merely on your Excellency’s will & on what may be best for the publick Service. I therefore have the honor to offer to your Excellency the respectful duties & Services of your most obedient Servant
        
          Josef Yznardy
        
      